Exhibit 21.1 List of Subsidiaries State of Incorporation Desert Capital TRS, Inc. Delaware DCR Galleria, LLC Nevada Desert Capital TRS Statutory Trust Delaware Mountain Hill 2217, LLC Nevada Hualapai Trop, LLC Nevada CM Procyon 1-616, LLC Nevada AZ Capital Development 12673, LLC Nevada CM JV Properties 1-338, LLC Nevada CM PV Land 1-545, LLC Nevada CM Midbar 1-3078, LLC Nevada Hayden Maggie, LLC Nevada CM Macfarland, 1-542 LLC Nevada CM Reed Almeda 1-3062, LLC Nevada 3MO, LLC Nevada CM Eaglesgate 2-43 LLC Nevada CM Windermere 1-256 LLC Nevada CM Corinthian Hills 2-66 LLC Nevada
